IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Daniel C. Ruffner,                        :
                     Petitioner           :
                                          :
             v.                           : No. 1566 C.D. 2016
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                 Respondent               :

                                      ORDER

             AND NOW, this 30th day of October, 2017, the opinion in the above
matter, filed June 22, 2017, is amended to reflect the following corrections.
             Page 6, first line should read as follows: determination in May 2016
             finding him liable for a fault overpayment and imposing a penalty.
             Page 7, second full paragraph, third sentence should read as follows:
             The issue of delay has not been waived but, rather, preserved.
             Page 9, first full paragraph, should read as follows: The Board never
             informed Claimant that its action was based upon Employer’s request
             for relief from charges or of the factual basis for Employer’s request.
             Claimant asserts that he was denied the opportunity to prepare a
             response so long after the fact and without advance notice of the reasons
             asserted by Employer. Likewise, Claimant repeatedly questiond the
             delay, so the issue is not waived. Because the record does not
             explain Employer’s 18-month delay in responding to Clamant’s
             application for unemployment compensation benefits, a remand is
             necessary to address that issue.

             In all other respects, the opinion and order shall remain in effect.
             Petitioners’ Application to Report Opinion is GRANTED and it is
hereby ORDERED that the above-captioned opinion shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.

                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge